DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsui (US 6,043,980) in view of Chuang (US 2010/0232108 A1)

Re. claim 1: Katsui discloses a fan-equipped heatsink comprising:
a heat receiving substrate (bottom surface of 10) that is made of metal, and includes, on a lower surface side thereof, a contact surface to be contacted by a cooling target for receiving heat of the cooling target through the contact surface; (see fig. 1A-B; col. 6 on. 31-64)

a plate-shaped wall (front wall of 10) that is made of metal; is provided so as to stand at a position on an upper surface of the heat receiving substrate; and is provided with a plurality of through-holes (13) that are open in a plate surface opposed to the centrifugal fan, the position being opposed to an outer peripheral portion having an air discharge opening (see airflow arrows) of the fan. (see fig. 1A-B; col. 6 on. 31- col. 7 ln. 23)
Katsui fails to disclose:
The fan is a centrifugal fan
However, Chuang discloses
a heat receiving substrate (30) that is made of metal, and includes, on a lower surface side thereof, a contact surface (lower surface of 30) to be contacted by a cooling target (61) for receiving heat of the cooling target through the contact surface; (see fig. 1-3; para. 0015-0017)
a centrifugal fan (40) disposed on an upper surface side (upper surface of 30), of the heat receiving substrate, which is a side opposite to the contact surface. (see fig. 1-3; para. 0015-0017)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the axial fan of Katsui with the centrifugal fan of Chuang. One of ordinary skill would have been motivated to do this in order to provide a thinner fan. Further, these two fans are art recognized equivalents. 

Re. claim 2: Katsui discloses plate-shaped walls (four walls of 10) including the plate-shaped wall are provided continuously over an entire periphery around the fan. (see fig. 1A-B)

Re. claim 6: Katsui fails to disclose:
a lid member fixed to an upper end of the plate-shaped wall and configured to close a space, on an inner side of the plate-shaped wail, in which the centrifugal fan is disposed, the lid member having an air intake hole at a position corresponding to an air intake port of the centrifugal fan.
However, Chuang discloses:
a lid member (21, 22) fixed to an upper end of the exterior wall and configured to close a space, on an inner side of the wall, in which the centrifugal fan is disposed, the lid member having an air intake hole (21) at a position corresponding to an air intake port (top portion) of the centrifugal fan. (see fig. 1-3; para. 0015-0018)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lid member with an air intake hole taught by Chuang to the heatsink of Katsui. One of ordinary skill would have been motivated to do this in order to protect the fan from damage and allow air to enter the opening of the fan. (Chuang para. 0016-0017)

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 3: the limitations of “wherein the plate-shaped wall is a plate member formed separately from the heat receiving substrate, and an end surface of the plate member, which is adjacent to a plate surface thereof is joined to the upper surface of the heat receiving substrate, thereby providing the plate-shaped wall so as to stand” in combination with the remaining limitations in the claim cannot be found in the prior art. The reference of Katsui discloses forming the walls and the substrate together, see fig. 6A. One of ordinary skill would not have been motivated to form these 5 portions separately and then subsequently assemble them because it would have increased production time and cost over the single piece design of Katsui. The prior art normally discloses the base and fins of heat sinks are a single piece unitary structure made by extrusion which is different than the claimed assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al. (US 2005/0161199 A1) discloses a heat dissipating device with a centrifugal fan and a lid. Lee et al. (US 2006/0039117 A1) discloses a heat dissipation device comprising a plurality of holes, a centrifugal fan, and a lid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 26, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835